Title: To George Washington from Ann Bingham, 28 November 1783
From: Bingham, Ann
To: Washington, George


                  
                      Friday Even. 28 November 1783
                     
                  
                  When Mrs Bingham did herself the honor of writing a Note to General Washington, it was not the least of her views to be the object of his Excellency’s Politeness, but failing in this, She is uncertain what degree of Respect may be due to the donor of the Seal, or the Commission Captain Bingham received from him; however that be, Shou’d be glad the right Owner had it.
                  
               